Opinion.
Campbell, J.:
It is probable the chancellor had before him on the hearing of this case data for his decree which was not before us. The decree shows that it was based on the conclusion of fact that “the assessment provided for by section 9 of the Abatement Act, approved March 1, 1875, had not been made out or filed in the office of the clerk of the Chancery Court.” We think the evidence shows that there was made out by the tax-collector a list of the lands to be sold, as directed by section 9 of the Act of March 1, 1875, preparatory to the sale directed by the law to be made; and it was not required by the law that this list should be filed in the office of the chancery clerk. It was to be held by the collector, who was to sell all lands remaining deliquent shown by it, and afterwards to report to the chancery clerk a list of lands struck off to the State at such sale. (Section 12 of said act.) The law indulges the fiction that officers do their duty until the contrary is made to appear, and besides the presumption to. be indulged, the evidence is pretty satisfactory that a list was made out under section 9 of the act mentioned. A sale was made and a list of lands struck off to the State was filed with the chancery clerk. Whether the sale was legal and the title was vested thereby in the State, we do not decide, but disagreeing with the chancellor as to the conclusion of fact on which he placed his decree, we reverse it and remand the cause.